Exhibit 10.1

STOCK TRANSFER RESTRICTION AND

REGISTRATION RIGHTS AGREEMENT

March 11, 2011

THIS STOCK TRANSFER RESTRICTION AND REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated as of March 11, 2011, is made by and among Strategic
Hotels & Resorts, Inc., a Maryland corporation (the “Company”), WJH Holdings
Inc., a Delaware corporation (“WJH Holdings”), WPA Hotel Holdings Inc. a
Delaware corporation (“WPA Holdings” and collectively with WJH Holdings, the
“Stockholders”).

W I T N E S S E T H

WHEREAS, pursuant to the terms of that certain purchase and sale agreement,
dated as of February 24, 2011, (the “Purchase and Sale Agreement”) by and among
the Company, Strategic Hotel Funding, L.L.C., a Delaware limited liability
company (“SH Funding”), SHR Jackson Hole, LLC, a Delaware limited liability
company (“SHR JH”), SHR Palo Alto, LLC, a Delaware limited liability company
(“SHR PA” and, together with SHR JH, the “Hotel Buyers” and the Hotel Buyers,
together with the Company and SH Funding, the “SHR Parties”) and TWCL US, Inc.,
a Delaware corporation (the “PIPE Purchaser”) and an affiliate of The Woodbridge
Company Limited, a corporation amalgamated under the laws of Ontario; FS Jackson
Hole Development Company LLC, a Delaware limited liability company (“FS Jackson
Hole”), and East Palo Alto Hotel Development LLC, a Delaware limited liability
company (“East Palo Alto Hotel” and collectively with the PIPE Purchaser and FS
Jackson Hole, the “WB Signatories”), (i) the Hotel Buyers have agreed to acquire
the Four Seasons hotel properties located in Jackson Hole, Wyoming and East Palo
Alto, California, respectively (the “Properties”) from FS Jackson Hole and East
Palo Alto Hotel, respectively, and as consideration for the Properties, the
Company has agreed to issue an aggregate of 15,200,000 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), at an issuance
price of $6.25 per share (the “Property Purchase Shares”) on a pro rata basis to
FS Jackson Hole and East Palo Alto Hotel (the “Hotels Transaction”) pro rata in
respect of the respective allocated purchase price for the Properties and
(ii) the Company has agreed to issue and sell to the PIPE Purchaser in a
concurrent private offering (the “PIPE Transaction” and together with Hotels
Transaction, the “Transactions”) an aggregate of 8,000,000 shares of Common
Stock at a price of $6.25 per share (the “Additional Shares” and, together with
the Property Purchase Shares, the “Shares”);

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the SHR Parties’ and the WB Signatories obligations to consummate the
Purchase and Sale Agreement and the transactions contemplated thereby;

WHEREAS, prior to the closing of the Transactions, the PIPE Purchaser assigned,
conveyed and transferred all of its right, title, interest and obligations under
the Purchase and Sale Agreement to the Stockholders, who are affiliates of the
WB Signatories, and the Stockholders assumed all the right, title, interest,
obligations and liabilities of the PIPE Purchaser arising out of the Purchase
and Sale Agreement; and



--------------------------------------------------------------------------------

WHEREAS, in connection with the closing of the Transactions, the parties entered
into that certain Direction Letter and Closing Agenda and Agreements, dated as
of March 10, 2011 (the “Direction Letter and Agreement”), pursuant to which,
among other things, (i) the WB Signatories directed the Company to deliver the
Shares to the Stockholders, rather than to the WB Signatories as more
specifically set forth in the Direction Letter and Agreement; and (ii) the WB
Signatories agreed that the Stockholders will enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE I

Restrictions on Transfer of Restricted Securities.

1.1. Certain Definitions. For purposes of this Agreement,

(a) “Additional Shares” has the meaning set forth in the Recitals.

(b) “Affiliate” means, with respect to a specified person or entity, any other
person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by or is under common control with,
the specified person or entity. For the purposes of this definition, “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such entity, whether through the
ownership of voting securities, by agreement or otherwise.

(c) “Agreement” has the meaning set forth in the Preamble.

(d) “Applicable Period” has the meaning set forth in Section 3.6(a).

(e) “Closing Date” means the closing date of the Transactions as defined in the
Purchase and Sale Agreement.

(f) “Common Stock” has the meaning set forth in the Recitals.

(g) “Company” has the meaning set forth in the Preamble.

(h) “Demand Notice” has the meaning set forth in Section 3.4(a).

(i) “Demand Offering” has the meaning set forth in Section 3.4(a).

(j) “Demand Period” has the meaning set forth in Section 3.4(a).

(k) “Demand Registration” means an effective registration pursuant to a Demand
Notice.

(l) “Demand Registration Statement” has the meaning set forth in Section 3.4(a).

(m) “Demand Sellers” has the meaning set forth in Section 3.4(a).

(n) “Demand Suspension Period” has the meaning set forth in
Section 3.5(a)(viii).

 

Page 2



--------------------------------------------------------------------------------

(o) “East Palo Alto Hotel” has the meaning set forth in the Preamble.

(p) “Effectiveness Period” has the meaning set forth in Section 3.1(b).

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

(r) “FS Jackson Hole” has the meaning set forth in the Preamble.

(s) “Holder” means the Stockholders and each Person who receives Registrable
Securities pursuant to a Permitted Transfer. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company may act upon the basis of the
instructions, notice or election received from the registered owner of such
Registrable Securities.

(t) “Hotel Buyers” has the meaning set forth in the Recitals.

(u) “Hotels Transaction” has the meaning set forth in the Recitals.

(v) “Indirect Transfer” has the meaning set forth in Section 1.3.

(w) “Inspectors” has the meaning set forth in Section 3.3(a)(xiv).

(x) “Market Value” means, with respect to a share of Common Stock on a
particular date or at a particular time if the Market Value is being determined
intra-day, the following: (i) if the shares of Common Stock are listed or
admitted to trading on any national securities exchange, the closing price on
such day as reported by such national securities exchange, or if the Market
Value is being determined intra-day, the last reported sale price at such time
of determination, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day; (ii) if the shares of Common Stock are
not listed or admitted to trading on any national securities exchange, the last
reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the Company; (iii) if the shares of
Common Stock are not listed or admitted to trading on any national securities
exchange and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the Company, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
or (iv) if none of the conditions set forth in clauses (i), (ii), or (iii) is
met then Market Value shall be determined in good faith by the Company’s board
of directors and certified by resolution thereof.

(y) “Permitted Transfer” means a Transfer by a Stockholder to any Affiliate of
such Stockholder or to any officer, director, partner or member of such
Stockholder or its Affiliates who agrees in writing to be bound by and subject
to the terms and conditions of this Agreement (collectively, “Related Parties”).

(z) “Permitted Transferee” means any Person who receives the Shares pursuant to
a Permitted Transfer.

 

Page 3



--------------------------------------------------------------------------------

(aa) “Person” means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization or a government or department or agency thereof.

(bb) “Piggyback Registration” has the meaning set forth in Section 3.2(a).

(cc) “PIPE Transaction” has the meaning set forth in the Recitals.

(dd) “PIPE Purchaser” has the meaning set forth in the Preamble.

(ee) “Properties” has the meaning set forth in the Recitals.

(ff) “Property Purchase Shares” has the meaning set forth in the Recitals.

(gg) “Prospectus” means the prospectus included in (i) a Shelf Registration
Statement, (ii) a Demand Registration Statement or (iii) a registration
statement used in connection with a Piggyback Registration pursuant to
Section 3.2(a) (a “Piggyback Registration Statement”), as the case may be,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement (or any portion of the
Shares with respect to a Demand Registration Statement), Demand Registration
Statement or Piggyback Registration Statement, and by all other amendments and
supplements to a prospectus, including post-effective amendments, and, in each
case, including all documents incorporated by reference therein.

(hh) “Purchase and Sale Agreement” has the meaning set forth in the Recitals.

(ii) “Qualified Offering” has the meaning set forth in Section 3.1(c).

(jj) “Qualified Offering Notice” has the meaning set forth in Section 3.1(c).

(kk) “Records” has the meaning set forth in Section 3.3(a)(xiv).

(ll) “Registrable Securities” means (i) the Shares issued to the Stockholders in
connection with the Transactions and (ii) any equity securities of the Company
(and any other securities of the Company that are, or may be with the passage of
time or the occurrence of one or more events, convertible into equity securities
of the Company), issued in respect of the shares described in clause (i),
including without limitation, pursuant to any stock dividend, stock split or
recapitalization of the Company. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when (a) they have been
distributed to the public pursuant to an offering registered under the
Securities Act, (b) they have been sold in compliance with Rule 144, (c) they
have been repurchased by the Company or any subsidiary thereof or (d) they may
be sold pursuant to Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions, as determined by the Company, in
consultation with its counsel.

(mm) “Registration Expenses” has the meaning set forth in Section 3.8.

(nn) “Restricted Securities” means the Registrable Securities prior to the
Stockholder Free Trade Date.

 

Page 4



--------------------------------------------------------------------------------

(oo) “Rule 144” means Rule 144 promulgated under the Securities Act, as may be
amended or interpreted from time to time, or any successor or similar rule as
may be enacted by the SEC from time to time.

(pp) “SEC” shall mean the United States Securities and Exchange Commission.

(qq) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

(rr) “Selling Stockholder Information” with respect to the Holders, means
(i) its name, address, number of shares of Registrable Securities being offered
and the number of shares beneficially owned by such Holder (excluding any
percentages) which are required to appear in the table (and corresponding
footnotes) under the caption “Principal and Selling Stockholders” in the
Prospectus and (ii) any additional information about or pertaining to such
Holder reasonably requested by the Company which the Company believes, in good
faith, is needed to satisfy the Company’s disclosure requirements under the
Securities Act with respect to the Shelf Registration Statement and/or a
Piggyback Registration Statement.

(ss) “SH Funding” has the meaning set forth in the Recitals.

(tt) “Shares” has the meaning set forth in the Recitals.

(uu) “Shelf Registration” shall mean a registration effected pursuant to
Section 3.1(a) hereof.

(vv) “Shelf Registration Statement” means a “shelf” registration statement of
the Company which covers all of the Registrable Securities, on any registration
form then available to the Company, under Rule 415 under the Securities Act, or
any successor or similar rule that may be adopted by the SEC, and all
amendments, supplements and replacements (if any, to the extent any prior such
registration statement expires) to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all documents incorporated by reference
therein. For the avoidance of doubt, (i) the shares registered pursuant to the
Shelf Registration Statement shall be limited to Registrable Securities held by
the Holders and (ii) any prospectus supplement to an already effective Automatic
Shelf Registration Statement (as such term is defined in Rule 405 of the
Securities Act) that effects the resale registration of the Registrable
Securities shall only identify the Holders.

(ww) “SHR JH” has the meaning set forth in the Recitals.

(xx) “SHR PA” has the meaning set forth in the Recitals.

(yy) “SHR Parties” has the meaning set forth in the Recitals.

(zz) “Stockholders” has meaning set forth in the Preamble.

(aaa) “Stockholder Free Trade Date” has the meaning set forth in
Section 1.2(a)(i).

(bbb) “Suspension Period” shall have the meaning set forth in
Section 3.3(a)(viii).

(ccc) “Transactions” has the meaning set forth in the Recitals.

 

Page 5



--------------------------------------------------------------------------------

(ddd) “Transfer” means any offer, sale, assignment, grant of option to purchase,
pledge, hypothecation, transfer or other disposition or encumbrance of any
Restricted Security or any beneficial interest therein, or the entry into any
binding contract, agreement or arrangement providing for any of the foregoing,
provided that, “Transfer” shall not include (i) the tendering of Restricted
Securities into any publicly announced tender offer for more than 50% of the
issued and outstanding Common Stock or (ii) the exchange or conversion of the
Restricted Securities into cash, securities or other consideration in connection
with any merger, consolidation or reorganization pursuant to which the holders
of the voting shares of Common Stock immediately before such transaction will
hold less than 50% of the voting securities of the entity surviving or resulting
from such transaction.

1.2. Restrictions on Transfer.

(a) Restrictions Applicable to the Stockholders.

(i) One Year Restriction. No Holder may voluntarily Transfer any Restricted
Security (other than pursuant to a Permitted Transfer) prior to the one-year
anniversary of the Closing Date (the “Stockholder Free Trade Date”).

(ii) Hedging Restriction. Prior to the Stockholder Free Trade Date, no Holder
may engage, directly or indirectly, in any “short sale” (as defined in Rule 200
of Regulation SHO promulgated under the Exchange Act) of the Shares or establish
an open “put equivalent position” (within the meaning of Rule 16a-1(h) under the
Exchange Act) with respect to the Shares.

(b) Non-Compliant Transfers Void. Prior to the Stockholder Free Trade Date, any
voluntary Transfer of Restricted Securities that is not made in full compliance
with the requirements of this Section 1.2 will be null and void, and the Company
(and any transfer agent for the securities of the Company) will refuse to
recognize such attempted Transfer and to reflect on its records any change in
record ownership of Restricted Securities pursuant to such attempted Transfer.

1.3. Indirect Transfers. Prior to the Stockholder Free Trade Date, if a Related
Party to which Restricted Securities have been Transferred in a Permitted
Transfer is the subject of any event or transaction (or series of related events
or transactions) by which such Related Party ceases to be a Related Party of the
Holder originally holding such Restricted Securities (an “Indirect Transfer”),
then such Indirect Transfer will be deemed to be a voluntary Transfer of the
Restricted Securities held by such Related Party on the date of such Indirect
Transfer.

ARTICLE II

Legends

2.1. Securities Act Legend. Each certificate representing securities of the
Company will bear a legend substantially in the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, OR IF PURSUANT TO RULE 144,
A WRITTEN STATEMENT, SATISFACTORY TO THE ISSUER,

 

Page 6



--------------------------------------------------------------------------------

THAT SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.”

2.2. Restricted Securities Legend. During the term of this Agreement, each
certificate or other instrument representing shares of Restricted Securities
will bear, in addition to any legend required pursuant to the terms of
Section 2.1, a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SALE, ASSIGNMENT,
TRANSFER, PLEDGE OR OTHER DISPOSITION THEREOF ARE SUBJECT TO CERTAIN
RESTRICTIONS AND AGREEMENTS CONTAINED IN A STOCK TRANSFER RESTRICTION AND
REGISTRATION RIGHTS AGREEMENT, DATED AS OF MARCH 11, 2011, BY AND AMONG THE
COMPANY AND CERTAIN OF ITS STOCKHOLDERS. A COPY OF SUCH AGREEMENT WILL BE
FURNISHED BY THE COMPANY TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE
UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS OR
REGISTERED OFFICE.”

The Company will reissue, at its cost, without such legend, any certificate
representing securities of the Company held by any Holder, at the request of the
Holder thereof, at any time after the expiration of the applicable restrictions
under Section 1.2 hereof. The Company will make a notation on its records and
give instructions to any transfer agent of its equity securities to implement
the restrictions on transfer established in this Agreement. Each Holder agrees
and consents to the entry of stop transfer instructions by the Company or any
such transfer agent in order to enforce the restrictions on transfer established
in this Agreement.

ARTICLE III

Registration

3.1. Shelf Registration Statement.

(a) Registration Requirement. On or prior to the Stockholder Free Trade Date,
the Company shall file with the SEC a Shelf Registration Statement meeting the
requirements of the Securities Act and use commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective by the SEC. No
Holder of Registrable Securities shall be entitled to include any of its
Registrable Securities in any Shelf Registration pursuant to this Agreement
unless and until such Holder agrees in writing to be bound by all of the
provisions of this Agreement applicable to such Holder and furnishes to the
Company in writing, within 10 (ten) business days after receipt of a request
therefor, the Selling Stockholder Information. Each Holder as to which any Shelf
Registration is being effected agrees to furnish to the Company all Selling
Stockholder Information with respect to such Holder necessary to make the
Selling Stockholder Information previously furnished to the Company by such
Holder not materially misleading.

(b) Effectiveness Requirement. Subject to the terms and conditions of
Section 3.5(a)(vi), the Company will use its commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective under the
Securities Act until all of the Registrable Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement or cease to be Registrable Securities (the “Effectiveness Period”).

 

Page 7



--------------------------------------------------------------------------------

(c) Underwritten Offerings; Selection of Underwriters. If any Holder(s) intends
to distribute the Registrable Securities covered by the Shelf Registration
Statement by means of an underwritten offering of Registrable Securities of at
least $50 million in Market Value (a “Qualified Offering”), it will so advise
the Company in writing (the “Qualified Offering Notice”), and within 10 (ten)
business days of the receipt thereof, the Company will give written notice of
such request to all Holders. In such event, the selling Holders will use one or
more investment banker(s) and/or manager(s) to administer the offering, subject
to the Company’s prior written consent of the selection of such investment
banker(s) and/or manager(s), which consent shall not be unreasonably withheld.
If and only if the offering is a Qualified Offering, the Company and each such
Holder will (together with the other Holders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form approved by the Company with the underwriter or underwriters selected for
such underwriting (and will complete and execute all questionnaires, powers of
attorney, indemnities, and other documents reasonably required under the terms
of such underwriting arrangements). The right of any Holder to an underwritten
registration pursuant to this Section 3 will be conditioned upon such Holder’s
participation in such underwriting and the inclusion of the Holder’s Registrable
Securities that it wishes to sell in the underwriting. If any Holder disapproves
of the terms of the underwriting, such Holder may elect to withdraw therefrom by
written notice to the Company, the managing underwriter and the other Holders.
In no event shall the Holders collectively be entitled to (i) more than three
Qualified Offerings and (ii) more than one Qualified Offering in any
twelve-month period pursuant to this Section 3.1.

3.2. Piggyback Registrations.

(a) Right to Piggyback. From and after the Stockholder Free Trade Date, whenever
the Company proposes to register any of its equity securities under the
Securities Act (including primary registrations on behalf of the Company and
secondary registrations on behalf of the holders of its securities but not
including a registration on Form S-4 or S-8 or any successor or similar form)
and the registration form to be used may be used for the registration of the
Registrable Securities, the Company shall give prompt written notice (whether
before or after the filing of such registration statement) to all Holders of its
intention to effect such a registration and, subject to Section 3.2(c) and
Section 3.2(d) below, will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein, which request is received within seven (7) days after the
date of the Company’s notice (a “Piggyback Registration”). If at any time after
giving notice of its intention to register any of its securities as set forth in
this Section 3.2(a) and before the effective date of a registration statement
filed in connection with such registration, the Company shall determine, for any
reason, not to register such securities, the Company may terminate or withdraw
any registration under this Section 3.2(a) prior to the effectiveness of such
registration, whether or not any Holder has elected to include Registrable
Securities in such registration, and the Company will have no liability to any
Holder in connection with such termination or withdrawal.

(b) Underwritten Registration. If the registration referred to in Section 3.2(a)
is proposed to be underwritten, the Company will so advise the Holders as a part
of the written notice given pursuant to Section 3.2(a). In such event, the right
of any Holder to registration pursuant to this Section 3.2 will be conditioned
upon such Holder’s participation in such underwriting and the inclusion of the
Holder’s Registrable Securities that it wishes to sell in the underwriting, and
the Company and each such Holder will (together with the other Holders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting (and will complete and execute all
questionnaires, powers of attorneys, indemnities, and other documents reasonably
required under the terms of such underwriting arrangements). If any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and the
other Holders. If any Piggyback Registration is

 

Page 8



--------------------------------------------------------------------------------

an underwritten offering, the selection of the investment banker(s) and/or
manager(s) for the offering shall be made by the Company in its sole discretion.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company and the Holders of Registrable Securities that
have requested inclusion in such offering that, in their opinion, the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing, distribution method or
probability of success of such offering, then the Company will include in such
registration (i) first, the securities that the Company proposes to sell,
(ii) second, the Registrable Securities requested to be included in such
registration, which in the opinion of such underwriters can be sold without
adverse effect, pro rata among the Holders thereof on the basis of the number of
Registrable Securities owned by each such Holder, and (iii) third, other
securities requested to be included in such registration which in the opinion of
such underwriters can be sold without adverse effect, pro rata among the holders
of such securities on the basis of the number of such other securities owned by
each such holder.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company and the Holders of
Registrable Securities that have requested inclusion in such offering that, in
their opinion, the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing,
distribution method or probability of success of such offering, the Company will
include in such registration (i) first, the securities requested to be included
therein by the holders requesting such registration, (ii) second, the
Registrable Securities requested to be included in such registration, which in
the opinion of such underwriters can be sold without adverse effect, pro rata
among the Holders of such Registrable Securities on the basis of the number of
Registrable Securities owned by each such requesting Holder, and (iii) third,
other securities requested to be included in such registration which in the
opinion of such underwriters can be sold without adverse effect, pro rata among
the holders of such other securities on the basis of the number of such
securities owned by each such holder.

3.3. Shelf Registration Procedures.

(a) Company Obligations. In accordance with the registration obligations of the
Company under Sections 3.1 and 3.2 hereof, the Company will, as applicable:

(i) use commercially reasonable efforts to have a Shelf Registration Statement
declared effective on or prior to the Stockholder Free Trade Date;

(ii) as promptly as reasonably practicable, prepare and file with the SEC such
amendments or post-effective amendments to the Shelf Registration Statement as
may be necessary to keep the Shelf Registration Statement continuously effective
during the Effectiveness Period (except as otherwise set forth herein); cause
the related Prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Securities
Act; and use commercially reasonable efforts to comply with the provisions of
the Securities Act applicable to it with respect to the disposition of
Registrable Securities covered by the Shelf Registration Statement during the
Effectiveness Period in accordance with the intended methods of disposition by
the Holders set forth in such Shelf Registration Statement as so amended or such
Prospectus as so supplemented;

 

Page 9



--------------------------------------------------------------------------------

(iii) at least three (3) days prior to the filing of the Shelf Registration
Statement, or any Prospectus, amendment or supplement thereto, furnish a copy
thereof to each selling Holder or its counsel;

(iv) deliver to the selling Holder, without charge, as many copies of the
Prospectus as it may reasonably request (the Company hereby consenting to the
use of each such Prospectus by such selling Holder in connection with the
offering and sale of the Registrable Securities covered by such Prospectus) and
a reasonable number of copies of the Shelf Registration Statement and any
post-effective amendments thereto and any supplements to the Prospectus,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

(v) use commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the selling Holders reasonably request and keep such registration or
qualification effective during the Effectiveness Period, and do any and all
other acts and things that may be reasonably necessary or advisable to enable
the selling Holders to consummate the disposition in such jurisdictions of the
Registrable Securities covered by the Shelf Registration Statement; provided,
however, that the Company will not be required (i) to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this clause, (ii) to subject itself to taxation in any such
jurisdiction, (iii) to consent to general service of process in any such
jurisdiction or (iv) to comply with requirements under so-called “fair, just and
equitable standards” under state securities laws;

(vi) notify each Holder of Registrable Securities, its counsel and the managing
underwriters of an underwritten offering of Registrable Securities, if any
(A) when the Shelf Registration Statement covering such Registrable Securities
has become effective and when any post-effective amendments thereto become
effective; (B) of any written request by the SEC or any state securities
authority for amendments and supplements to such Shelf Registration Statement or
Prospectus or for additional information after such Shelf Registration Statement
has become effective; and (C) of the issuance or threatened issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of such Shelf Registration Statement or the qualification of the Registrable
Securities in any jurisdiction described in Section 3.4(a)(v) hereof or the
initiation of any proceedings for that purpose;

(vii) file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder to
make available adequate current public information with respect to the Company
meeting the current public information requirements of Rule 144(c) under the
Securities Act, to the extent required to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144;

(viii) notify each selling Holder, at any time that a prospectus covered by the
Shelf Registration Statement is required to be delivered under the Securities
Act, of the happening of any event of which it has knowledge and as a result of
which the prospectus included in the Shelf Registration Statement as then in
effect would include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances

 

Page 10



--------------------------------------------------------------------------------

then existing, and, at the request of the Selling Holders, the Company will
promptly prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the selling Holders, such prospectus, as so amended or
supplemented, will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances then existing; provided, however, that at any time,
upon written notice to the Holders and for a period not to exceed ninety
(90) days in the aggregate during any calendar year (the “Suspension Period”),
the Company may suspend the use or effectiveness of any registration statement
(and the selling Holders hereby agree not to offer or sell any Registrable
Securities pursuant to such registration statement during the Suspension Period)
if the Company reasonably believes that there is or may be in existence material
nonpublic information, developments or events (including, but not limited to, a
pending or contemplated merger or acquisition or other material transaction or
similar event) involving the Company, the failure of which to be disclosed in
the prospectus included in the registration statement could constitute a
material misstatement or omission. If so directed by the Company, all Holders of
Registrable Securities registering shares under any registration statement shall
(i) not offer to sell any Registrable Securities pursuant to any such
registration statement during the period in which the delay or suspension is in
effect after receiving notice of such delay or suspension (and, if required,
until such Holder receives copies of the supplemented or amended Prospectus) and
(ii) use commercially reasonable efforts to deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
holders’ possession, of the Prospectus relating to such Registrable Securities
current at the time of receipt of such notice. The Company covenants and agrees
that it shall not deliver such notice with respect to the Suspension Period
unless Company employees, officers and directors and any other holders of
registration rights with respect to the Company’s Common Stock are also
prohibited by the Company for the duration of such Suspension Period from
effecting any public sales of shares of Common Stock beneficially owned by them,
if such holders of registration rights sell pursuant to a registration
statement;

(ix) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority;

(x) cause all securities covered by such Shelf Registration Statement to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and to be qualified for trading on each system on which
similar securities issued by the Company are from time to time qualified;

(xi) provide a transfer agent and registrar for all securities covered by the
Shelf Registration Statement not later than the effective date of the Shelf
Registration Statement and thereafter maintain such a transfer agent and
registrar;

(xii) take all such other actions as may be reasonably required to expedite or
facilitate the disposition of the securities covered by the Shelf Registration
Statement;

(xiii) use commercially reasonable efforts to obtain a cold comfort letter from
the Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters, which letter
shall be addressed to the underwriters;

 

Page 11



--------------------------------------------------------------------------------

(xiv) use commercially reasonable efforts to obtain an opinion from the
Company’s outside counsel in customary form and covering such matters of the
type customarily covered by such opinions, which opinion shall be addressed to
the underwriters and the Holders of such Registrable Securities;

(xv) make reasonably available for inspection by any underwriter participating
in any registered public offering in which Registrable Securities are included
and any attorney or accountant retained by any such underwriter (collectively,
the “Inspectors”), all financial and other records, and pertinent corporate
documents of the Company (collectively, the “Records”) as shall be reasonably
requested by such Inspector, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
to enable them to exercise their due diligence responsibility under the
Securities Act with respect to such registered public offering; provided,
however, that Records which the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall be kept
confidential by the Inspectors;

(xvi) in the case of no more than two Qualified Offerings, make the Company’s
executive officers available for a total of five (5) business days to
participate in “road show” presentations in the United States for each such
Qualified Offering; and with respect to any Qualified Offering, make the
Company’s executive officers reasonably available at the Company’s principal
executive offices to discuss the affairs of the Company at times that may be
mutually and reasonably agreed upon; and

(xvii) take reasonable efforts to prevent the entry of any stop order suspending
the effectiveness of a registration statement, and upon the issuance of any stop
order suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any securities included in the Shelf Registration Statement for
sale in any jurisdiction, the Company will use commercially reasonable efforts
promptly to obtain the withdrawal of such order.

(b) Selling Holder Obligations. In addition to the other obligations of the
Holders contained herein, each Holder agrees that the Company may require each
seller of Registrable Securities as to which any registration is being effected
to furnish to it the Selling Stockholder Information and any other information
that may be required by the Staff of the SEC to be included in the applicable
Shelf Registration Statement, the Company may exclude from such registration the
Registrable Securities of any selling Holder who fails to furnish such
information within ten (10) business days after receiving such request, and the
Company shall have no obligation to register under the Securities Act the
Registrable Securities of a Holder who so fails to furnish such information.

3.4. Demand Registration Statement

(a) Right to Request One Demand Registration. Notwithstanding anything contained
in this Agreement, during the period of 10 years commencing after the date on
which the Shares are no longer Registrable Securities (the “Demand Period”), the
Stockholders and/or Permitted Transferees holding such Shares (together, the
“Demand Sellers”) shall have the one-time right, subject to Section 3.4(c), to
make a written request to the Company (the “Demand Notice”) to register the
Shares then held by such Demand Sellers for sale in an underwritten offering in
accordance with Section 3.5; provided, however, that such Demand Notice shall be
with respect to Shares representing at least $50 million of Market Value (a
“Demand Offering”); provided further that in no event shall the Demand Sellers

 

Page 12



--------------------------------------------------------------------------------

collectively be entitled to more than one Demand Offering; provided further,
that in no event shall the Demand Sellers be entitled to a Demand Offering if a
Qualified Offering has been consummated in the prior twelve-month period. Any
request made pursuant to this Section 3.5 shall specify the number of Shares,
shall include the Selling Stockholder Information and the intended methods of
disposition thereof and that the request is for the registration statement
pursuant to this Section 3.4 (the “Demand Registration Statement”), and within
10 (ten) business days of the receipt of the Demand Notice, the Company will
give written notice of such request to all non-requesting Demand Sellers, and
such non-requesting Demand Sellers shall have five (5) business days from
receipt of the Company’s notice to notify the Company in writing (and provide
their Selling Stockholder Information to the Company) of their desire to
participate in such registration. In the event of a Demand Offering, the Demand
Sellers will use one or more investment banker(s) and/or manager(s) to
administer the offering, subject to the Company’s prior written consent of the
selection of such investment banker(s) and/or manager(s), which consent shall
not be unreasonably withheld. Upon a Demand Offering, the Company and each such
Demand Seller will (together with the other Demand Sellers distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form approved by the Company with the underwriter or underwriters
selected for such underwriting (and will complete and execute all
questionnaires, powers of attorney, indemnities, and other documents reasonably
required under the terms of such underwriting arrangements). The right of any
Demand Seller to an underwritten registration pursuant to this Section 3.4 will
be conditioned upon such Demand Seller’s participation in such underwriting and
the inclusion of the Demand Seller’s Shares that it wishes to sell in the
underwriting and the Company’s timely receipt of the Selling Stockholder
Information, and, with respect to the non-requesting Demand Sellers, the
notification set forth above. If any Demand Seller disapproves of the terms of
the underwriting, such Demand Seller may elect to withdraw therefrom by written
notice to the Company, the managing underwriter and the other Demand Sellers.

(b) Registration Requirement. Within 30 days of the Company’s receipt of the
Demand Notice, the Company shall cause the Demand Registration Statement to be
filed with the SEC. The Company shall use commercially reasonable efforts to
cause the Demand Registration Statement to be declared effective by the SEC as
soon as reasonably practicable after the filing of the Demand Registration
Statement.

(c) Number of Demand Registrations. In no event shall the Demand Sellers be
entitled to more than one (1) Demand Registration. A Demand Registration
Statement shall not count as a Demand Registration for purposes of the foregoing
sentence unless and until it has become effective.

(d) Effective Period of Demand Registration. Upon the date of effectiveness of
the Demand Registration for an offering contemplated to be consummated at the
time of effectiveness of the Demand Registration, the Company shall use its
commercially reasonable efforts to keep the Demand Registration Statement
effective for a period equal to 30 days from such date or such shorter period
which shall terminate when the underwritten offering relating to the Demand
Registration Statement closes; provided, however, that if the Company shall
issue a notice in connection with a Demand Suspension Period pursuant to
Section 3.5(a)(vi) within such 30 day period, the Demand Sellers participating
in the Demand Offering shall be entitled to require the Company to keep the
Demand Registration Statement effective for such additional time that the Demand
Registration Statement has been suspended pursuant to such notice.

(e) Company’s Ability to Postpone. Notwithstanding anything contained herein,
the Company shall have the privilege to postpone the filing of a Demand
Registration Statement under this Section 3.4 for a reasonable period of time
(not exceeding 90 days) if the Company furnishes the Demand Seller(s) providing
the Demand Notice with a certificate signed by the Chairman of the Board or the
Chief Executive Officer of the Company stating that, in its good faith judgment,
the Company’s board of

 

Page 13



--------------------------------------------------------------------------------

directors has determined that effecting the registration at such time would
adversely affect a material financing, acquisition, disposition of assets or
shares, merger or other comparable transaction or would require the Company to
make public disclosure of information the public disclosure of which would have
a material adverse effect upon the Company. The Company shall only be entitled
to exercise its rights under this Section 3.4(e) on one occasion during any
12-month period as to any Demand Seller.

3.5. Demand Registration Procedures.

(a) Company Obligations. In accordance with the registration obligations of the
Company under Sections 3.4 hereof, the Company will:

(i) use commercially reasonable efforts to have the Demand Registration
Statement declared effective as soon as reasonably practicable after the filing
of the Demand Registration Statement with the SEC;

(ii) at least three (3) days prior to the filing of the Demand Registration
Statement, or any Prospectus, amendment or supplement thereto, furnish a copy
thereof to each Demand Seller participating in the Demand Offering or its
counsel;

(iii) deliver to the Demand Seller participating in the Demand Offering, without
charge, as many copies of the Prospectus as it may reasonably request (the
Company hereby consenting to the use of each such Prospectus by such Demand
Seller in connection with the offering and sale of the Shares covered by such
Prospectus) and a reasonable number of copies of the Demand Registration
Statement and any post-effective amendments thereto and any supplements to the
Prospectus, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);

(iv) if required by law, use commercially reasonable efforts to register or
qualify such Shares under such other securities or blue sky laws of such
jurisdictions as the Demand Sellers reasonably request and keep such
registration or qualification effective, and do any and all other acts and
things that may be reasonably necessary or advisable to enable the Demand
Sellers to consummate the disposition in such jurisdictions of the Shares
covered by the Demand Registration Statement; provided, however, that the
Company will not be required (i) to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
clause, (ii) to subject itself to taxation in any such jurisdiction, (iii) to
consent to general service of process in any such jurisdiction or (iv) to comply
with requirements under so-called “fair, just and equitable standards” under
state securities laws;

(v) notify each Demand Seller participating in the Demand Offering, its counsel
and the managing underwriters of an underwritten offering of the Shares pursuant
to Section 3.4 hereof, if any (A) when the Demand Registration Statement
covering such Shares has become effective and when any post-effective amendments
thereto become effective; (B) of any written request by the SEC or any state
securities authority for amendments and supplements to such Demand Registration
Statement or Prospectus or for additional information after such Demand
Registration Statement has become effective; and (C) of the issuance or
threatened issuance by the SEC of any stop order suspending the effectiveness of
such Demand Registration Statement or the initiation of any proceedings for that
purpose;

 

Page 14



--------------------------------------------------------------------------------

(vi) notify each such Demand Seller participating in the Demand Offering, at any
time that a prospectus covered by the Demand Registration Statement is required
to be delivered under the Securities Act, of the happening of any event of which
it has knowledge and as a result of which the prospectus included in the Demand
Registration Statement as then in effect would include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and, at the request of the Demand Sellers
participating in the Demand Offering, the Company will promptly prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
such Demand Sellers, such prospectus, as so amended or supplemented, will not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances then existing; provided, however, that at any time, upon written
notice to the Demand Sellers and for a period not to exceed ninety (90) days in
the aggregate during any calendar year (the “Demand Suspension Period”), the
Company may suspend the use or effectiveness of any registration statement (and
the Demand Sellers hereby agree not to offer or sell any Shares pursuant to such
registration statement during the Demand Suspension Period) if the Company
reasonably believes that there is or may be in existence material nonpublic
information, developments or events (including, but not limited to, a pending or
contemplated merger or acquisition or other material transaction or similar
event) involving the Company, the failure of which to be disclosed in the
prospectus included in the registration statement could constitute a material
misstatement or omission. If so directed by the Company, all Demand Sellers
registering shares under any registration statement shall (i) not offer to sell
any Shares pursuant to any such registration statement during the period in
which the delay or suspension is in effect after receiving notice of such delay
or suspension (and, if required, until such Demand Seller receives copies of the
supplemented or amended Prospectus) and (ii) use commercially reasonable efforts
to deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Demand Sellers’ possession, of the Prospectus
relating to such Shares current at the time of receipt of such notice. The
Company covenants and agrees that it shall not deliver such notice with respect
to the Demand Suspension Period unless Company employees, officers and directors
and their Affiliates and any other holders of registration rights with respect
to the Company’s Common Stock are also prohibited by the Company for the
duration of such Demand Suspension Period from effecting any public sales of
shares of Common Stock beneficially owned by them;

(vii) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority;

(viii) if not previously accomplished, cause all securities covered by the
Demand Registration Statement to be listed on each securities exchange on which
similar securities issued by the Company are then listed and to be qualified for
trading on each system on which similar securities issued by the Company are
from time to time qualified;

(ix) provide a transfer agent and registrar for all securities covered by the
Demand Registration Statement not later than the effective date of the Demand
Registration Statement and thereafter maintain such a transfer agent and
registrar;

(x) take all such other actions as may be reasonably required to expedite or
facilitate the disposition of the securities covered by the Demand Registration
Statement;

 

Page 15



--------------------------------------------------------------------------------

(xi) use commercially reasonable efforts to obtain a cold comfort letter from
the Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters, which letter
shall be addressed to the underwriters;

(xii) use commercially reasonable efforts to obtain an opinion from the
Company’s outside counsel in customary form and covering such matters of the
type customarily covered by such opinions, which opinion shall be addressed to
the underwriters and the Demand Sellers participating in the Demand Offering;

(xiii) make reasonably available for inspection by any Inspectors participating
in a registered public offering pursuant to Section 3.4 in which Shares are
included, all Records as shall be reasonably requested by such Inspector, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any such Inspector to enable them to exercise their due
diligence responsibility under the Securities Act with respect to such
registered public offering; provided, however, that Records which the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall be kept confidential by the Inspectors;

(xiv) with respect to the Demand Offering, make the Company’s executive officers
available for a total of five (5) business days to participate in a “road show”
presentation in the United States, and make the Company’s executive officers
reasonably available at the Company’s principal executive offices to discuss the
affairs of the Company at times that may be mutually and reasonably agreed upon;
and

(xv) take reasonable efforts to prevent the entry of any stop order suspending
the effectiveness of a Demand Registration Statement, and upon the issuance of
any stop order suspending the effectiveness of a Demand Registration Statement,
or of any order suspending or preventing the use of any related prospectus or
suspending the qualification of any securities included in the Demand
Registration Statement for sale in any jurisdiction, the Company will use
commercially reasonable efforts promptly to obtain the withdrawal of such order.

(b) Demand Seller Obligations. In addition to the other obligations of the
Demand Sellers contained herein, each Demand Seller agrees that the Company may
require each seller of Shares as to which any registration is being effected to
furnish to it the Selling Stockholder Information and any other information that
may be required by the Staff of the SEC to be included in the applicable Demand
Registration Statement, the Company may exclude from such registration the
Shares of any Demand Seller who fails to furnish such information within five
(5) days after receiving such request, and the Company shall have no obligation
to include the Shares of a Demand Seller who so fails to furnish such
information.

3.6. Holdback Agreements.

(a) Each Holder of Registrable Securities and each Demand Seller, as the case
may be, agrees not to effect any public sale or distribution (including sales
pursuant to Rule 144) of equity securities of the Company, or any securities,
options, or rights convertible into or exchangeable or exercisable for such
securities, including, without limitation, any short sale, loan or hedge, during
the seven (7) days prior to and the ninety (90)-day period beginning on the
effective date of any underwritten Shelf Registration Statement, Demand
Registration Statement or Piggyback Registration Statement, as the case may be,
in which the Registrable Securities or Shares are included or the pricing date
of any

 

Page 16



--------------------------------------------------------------------------------

underwritten offering pursuant to any such registration statement (except as
part of any such underwritten registration), or such longer period agreed to by
the holders of a majority of the Registrable Securities or Shares, as the case
may be, participating in such offering, unless the underwriters managing the
registered public offering otherwise agree (the “Applicable Period”). If
requested by the Company, each Holder of Registrable Securities and each Demand
Seller, as the case may be, agrees to execute customary lock-up agreements with
the managing underwriter(s) of an underwritten offering with a duration not to
exceed the Applicable Period in such form as agreed to by the holders of a
majority of the Registrable Securities or the Demand Sellers holding a majority
of the Shares, as the case may be, participating in such underwritten offering.

(b) The Company agrees (i) not to effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the Applicable Period (except as part of
such underwritten registration or pursuant to a registration on Form S-4 or S-8
or any successor form), unless the underwriters managing the registered public
offering otherwise agree, and (ii) to use its commercially reasonable efforts to
cause each beneficial holder of 10% or more of its Common Stock, or any
securities convertible into or exchangeable or exercisable for Common Stock,
purchased or otherwise acquired from the Company at any time after the date of
this Agreement (other than in a registered public offering) to agree not to
effect any public sale or distribution (including sales pursuant to Rule 144) of
any such securities during any such period (except as part of such underwritten
registration, if otherwise permitted), unless the underwriters managing the
registered public offering otherwise agree.

3.7. Block-Out Rights. Notwithstanding anything contained herein, the Company
shall not be obligated to effect, or take any action to effect, a Qualified
Offering or a Demand Offering if, at the time the Company receives either a
Qualified Offering Notice or a Demand Notice, the Company (i) is actively
undertaking an underwritten offering of its capital stock or (ii) is in active
discussions with underwriters, in good faith, regarding an underwritten offering
of its capital stock and it is reasonably likely that such an underwritten
offering will be initiated by the Company.

3.8. Registration Expenses. The Company will pay the Registration Expenses in
connection with the Shelf Registration Statement, the Demand Registration
Statement, if applicable, and any Piggyback Registrations. All other expenses
will be paid by the Holders and the Demand Sellers, as the case may be,,
including, without limitation, any legal fees and expenses of their counsel or
other advisors and any underwriting discounts and commissions and taxes of any
kind (including without limitation, transfer taxes) relating to any disposition,
sale or transfer of (i) Registrable Securities or (ii) Shares pursuant to a
Demand Offering. The term “Registration Expenses” means any and all expenses
incident to the Company’s performance of or compliance with this Agreement,
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, and fees and expenses of counsel for the
Company and all independent certified public accountants including the expenses
of “comfort letters” required by or incident to such performance and compliance.

3.9. Indemnification; Contribution.

(a) Indemnification by the Company. In connection with any registration
statement in which a Holder of Registrable Securities or Demand Seller is
participating, the Company agrees to indemnify and hold harmless, to the full
extent permitted by law, each such Holder of Registrable Securities or Demand
Seller, their officers, directors, members, and employees and each Person who
controls such Holder or Demand Seller (within the meaning of the Securities Act)
against any and all losses, claims, damages, liabilities, joint or several,
together with reasonable costs and expenses (including reasonable attorney’s
fees), to which such indemnified party may become subject under the

 

Page 17



--------------------------------------------------------------------------------

Securities Act or otherwise, insofar as such losses, claims, damages, or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of, are based upon, are caused by, or result from
(i) any untrue or alleged untrue statement of material fact contained (A) in any
such registration statement, prospectus, or preliminary prospectus or any
amendment thereof or supplement thereto, or (B) in any application or other
document or communication (in this Section 3.9 collectively called an
“application”) executed by or on behalf of the Company or based upon written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify any securities covered by such registration statement under
the “blue sky” or securities laws thereof, (ii) any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made in
the case of any prospectus) not misleading, or (iii) any violation or alleged
violation by the Company in connection with any offering under this Agreement of
the federal securities laws, any applicable state law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any applicable state
securities law, and the Company will reimburse such Holder or Demand Seller and
each such director, officer, member and employee for any legal or any other
expenses incurred by them in connection with investigating or defending any such
loss, claim, liability, action, or proceeding; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof), or
expense arises out of, is based upon, is caused by, or results from an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
such registration statement, any such prospectus or preliminary prospectus or
any amendment or supplement thereto, or in any application, in reliance upon,
and in conformity with, written information prepared and furnished to the
Company by such Holder or Demand Seller or other indemnified party or
underwriter (in the case of an underwritten offering) expressly for use therein
or by such Holder’s or Demand Seller’s failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto
after the Company has furnished such Holder or Demand Seller with a sufficient
number of copies of the same; provided, further, that the indemnification
required by this Section 3.9(a) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or expense if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld.

(b) Indemnification by Selling Holder. In connection with any registration
statement in which a Holder of Registrable Securities or Demand Seller is
participating, each such Holder or Demand Seller will furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such registration statement or prospectus and, to the
full extent permitted by law, will indemnify and hold harmless the Company, and
each of its directors, officers, agents retained in connection with the
transactions contemplated hereby, employees and each other Person who controls
the Company (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities, joint or several, together with reasonable costs
and expenses (including reasonable attorney’s fees), to which such indemnified
party may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of, are based upon, are
caused by, or result from (i) any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or in any application,
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in light of the
circumstances under which they were made in the case of any prospectus) not
misleading, but only to the extent that such untrue statement or omission is
made in such registration statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
reliance upon and in conformity with written information prepared and furnished
to the Company by such Holder or Demand Seller expressly for use therein
(including, for the avoidance of doubt, the Selling Stockholder Information), or
(iii) any violation or alleged violation by such Holder or Demand Seller in
connection with any offering under this Agreement of the federal securities
laws, any applicable state law or any rule or regulation promulgated under the

 

Page 18



--------------------------------------------------------------------------------

Securities Act, the Exchange Act or any applicable state securities law;
provided, however, that the liability of a Holder under this Section 3.9(b)
shall be limited to the net proceeds (before expenses) received by it from the
sale of Registrable Securities pursuant to such registration statement.

(c) Conduct of Indemnification Proceedings. Promptly after receipt by an
indemnified party under this Section 3.9 of notice of the commencement of any
action, suit, proceeding, investigation or threat thereof made in writing for
which such indemnified party may make a claim under this Section 3.9, such
indemnified party shall deliver to the indemnifying party a written notice of
the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel retained by the indemnifying party (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties); provided,
however, that such counsel shall be reasonably satisfactory to the indemnified
party. The failure to deliver written notice to the indemnifying party within a
reasonable time following the commencement of any such action, if it prejudices
or results in forfeiture of rights or defenses, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 3.9, to the
extent of any damage directly suffered by the indemnifying party as a result
thereof. Any fees and expenses incurred by the indemnified party (including any
fees and expenses incurred in connection with investigating or preparing to
defend such action or proceeding) shall be paid to the indemnified party, as
incurred, within thirty (30) days of written notice thereof to the indemnifying
party. Any such indemnified party shall have the right to employ separate
counsel in any such action, claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be the expenses
of such indemnified party unless (i) the indemnifying party has agreed to pay
such fees and expenses, (ii) the indemnifying party shall have failed to
promptly assume the defense of such action, claim or proceeding or (iii) the
named parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or in addition
to those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one additional firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties. No indemnifying party
shall be liable to an indemnified party for any settlement of any action,
proceeding or claim without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld.

(d) Contribution. If the indemnification required by this Section 3.9 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to in this
Section 3.9:

(i) The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action has been committed by, or relates to information

 

Page 19



--------------------------------------------------------------------------------

supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 3.9(a) and
Section 3.9(b), any legal or other fees or expenses reasonably incurred by such
party in connection with any investigation or proceeding. Notwithstanding the
foregoing, the liability of a Holder or Demand Seller under this Section 3.9(d)
shall be limited to the net proceeds (before expenses) received by it from the
sale of securities pursuant to the applicable registration statement.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3.9(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 3.9(d)(i). No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(e) Full Indemnification. If indemnification is available under this
Section 3.9, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in this Section 3.9 without regard to the relative
fault of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 3.9(d)(i) hereof.

(f) Survival. The obligations of the Company, the Holders of Registrable
Securities and the Demand Sellers under this Section 3.9 shall survive the
completion of any offering of securities pursuant to a registration statement
under this Agreement, and otherwise.

ARTICLE IV

Miscellaneous Provisions.

4.1. Termination. Notwithstanding anything to the contrary set forth herein,
this Agreement will terminate and be of no further force or effect (except as
provided and contemplated in Sections 3.4, 3.5, 3.6, 3.7, 3.8, 3.9 and Article
IV) on the date on which no Registrable Securities are then held by any Holder.

4.2. Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or
(d) on the fifth business day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

 

If to the Company:      Strategic Hotels & Resorts, Inc.      200 West Madison
Street, Suite 1700      Chicago, IL 60606      Attn: General Counsel     
Facsimile: (312) 658-5799

 

Page 20



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

    

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attn: Michael L. Zuppone, Esq.

If to any Stockholder:      To the address for such Stockholder on the books and
records of the Company as the same may be changed from time to time by notice
from such Stockholder to the Company in accordance with this Section 4.2.     
with a copy (which will not constitute notice) to:      Paul, Hastings, Janofsky
& Walker LLP      75 East 55th Street      New York, New York 10022      Attn:
Mark Schonberger, Esq.      and      Torys LLP      337 Park Avenue      New
York, New York 10017      Attn: Andrew Beck, Esq.

4.3. No Third Party Beneficiaries. Nothing in this Agreement will create, confer
or be deemed to create or confer any third party beneficiary rights in any
person or other legal entity not party to this Agreement.

4.4. Assignment. The rights and obligations of the Stockholders pursuant to this
Agreement are not assignable except that such rights and obligations as they
relate to a particular security will be automatically assigned to any transferee
of such security if such security was transferred in a Permitted Transfer;
provided, however, that the rights under Article III with respect to any
securities subject to a subsequent Indirect Transfer will be null and void and
of no further force and effect upon the consummation of such Indirect Transfer.
Any attempted assignment of such rights and obligations in violation of this
Section 4.4 will be null and void. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

4.5. Amendment. No amendment, modification or supplement of or to this Agreement
will be effective unless made in writing and signed by the Company and the
holders of at least a majority of the Registrable Securities.

4.6. Waivers. No waiver of any provision of this Agreement, or consent to any
departure from its terms, will be effective unless made in writing and signed by
the party giving such waiver or consent. No action (other than a waiver) taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, will be deemed to constitute a waiver, by the party
taking such action, of the other party’s compliance with any covenant or
agreement contained in this Agreement. No delay or omission on the part of any
party in exercising any right or remedy under this Agreement will operate as a
waiver thereof or of any other right or remedy. No waiver by any party of any
right or remedy under this Agreement on any one occasion will be deemed a bar to
or waiver of the same or any other right or remedy on any future occasion. No
partial exercise of any right or remedy under this

 

Page 21



--------------------------------------------------------------------------------

Agreement by any party will preclude any further exercise thereof or the
exercise of any other right or remedy.

4.7. Further Assurances. Each party to this Agreement hereby covenants and
agrees, without the necessity of any further consideration, to execute and
deliver any and all such further documents and take any and all such other
actions as may be reasonably necessary or appropriate to carry out the intent
and purposes of this Agreement.

4.8. Interpretation.

(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning.

(b) The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(c) When a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article, Section, Exhibit or Schedule of
this Agreement unless otherwise specified.

(d) The words “include”, “includes”, and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation”, unless
otherwise specified.

(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.

(f) Reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, and all rules and regulations promulgated thereunder.

(g) The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.

4.9. Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

4.10. Business Days. If the last or appointed day for the taking of any action
required under this Agreement, or the expiration of any right granted in this
Agreement, is a Saturday, Sunday or legal holiday in the State of Delaware, then
such action may be taken or such right may be exercised on the next succeeding
day that is not a Saturday, Sunday or legal holiday in the State of Delaware.

4.11. Entire Agreement. This Agreement represents, and is intended to be, a
complete statement of all of the terms and the arrangements between the Company
and the Stockholders with respect to the matters provided for herein, supersedes
any and all previous oral or written and all

 

Page 22



--------------------------------------------------------------------------------

contemporaneous oral agreements, understandings, negotiations and discussions
between the Company and the Stockholders with respect to those matters.

4.12. Remedies. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by applicable law. The parties agree
and acknowledge that money damages may not be an adequate remedy for any breach
by a party of the provisions of this Agreement and that the any party may in its
sole discretion apply to a court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief to enforce or prevent violation of the provisions of
this Agreement.

4.13. Governing Law. This Agreement and the exhibits and schedules hereto shall
be governed by and interpreted and enforced in accordance with the laws of the
State of New York, without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

4.14. Counterparts. This Agreement may be executed in counterparts, and any
party hereto may execute such counterpart, each of which when executed and
delivered shall be deemed to be an original and both of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when all parties hereto shall have received a counterpart
hereof signed by the other parties hereto. The parties agree that the delivery
of this Agreement may be effected by means of an exchange of facsimile
signatures with original copies to follow by mail or courier service.

* * *    Remainder of Page Intentionally Left Blank    * * *

 

Page 23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first written above.

 

STRATEGIC HOTELS & RESORTS, INC. By:  

    /s/ Diane M. Morefield

Name:   Diane M. Morefield Title:   Executive Vice President and Chief Financial
Officer WPA HOTEL HOLDINGS INC. By:  

    /s/ Gregory J. Dart

Name:   Gregory J. Dart Title:   President WJH HOLDINGS INC. By:  

    /s/ Gregory J. Dart

Name:   Gregory J. Dart Title:   President

Stock Transfer Restriction and Registration Rights Agreement – Signature Page 1